Opinion issued February 4, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00306-CV
                             ———————————
        HERCULES OFFSHORE SERVICES, LLC AND HERCULES
         INTERNATIONAL ASSET COMPANY, LTD., Appellants
                                          V.
                      GEORGE TRUE TILLMAN, Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-42367


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed January 9, 2015. On January 13,

2016, the parties filed a joint motion to vacate the trial court’s final judgment and to

dismiss the underlying cause with prejudice and to release the supersedeas bond

pursuant to the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a).
      The motion is granted. We vacate the trial court’s judgment, dismiss the trial

court cause, and order the supersedeas bond released. See TEX. R. APP. P. 43.2(e).

We dismiss any other pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                         2